Citation Nr: 1811458	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-05 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for a right hip disability, to include as secondary to a lumbar spine disability.  

4.  Entitlement to service connection for a right thigh and lower leg disability, to include as secondary to the lumbar spine disability.  

5.  Entitlement to service connection for a right buttock disability, to include as secondary to a lumbar spine disability and/or right hip disability.  

6.  Entitlement to service connection for feet cramps, to include as secondary to a lumbar spine disability.  



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to February 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Department of Veterans Affairs Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in June 2015.  A copy of the transcript has been reviewed and associated with the claims file.  

These matters were before the Board in October 2015, at which time they were remanded for additional evidentiary development.  

In a Board decision dated in October 2016, the Board denied the pending matters.  The Veteran appealed and in August 2017 the parties agreed to a Joint Motion for Partial Remand (JMR) that vacated and remanded, in part, the Board's decision which denied entitlement to service connection for a lumbar spine disability, cervical spine disability, right hip disability, right thigh and lower leg pain, right buttock pain, and feet cramps.  The Court of Appeals for Veterans Claims (CAVC) granted the joint motion in an August 2017 Order.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he injured his lumbar and cervical spine in service.  Specifically, his spine problems began after an injury in basic training when he fell into a ditch head first.  He asserts that his right hip disability, right thigh and lower leg pain, buttock pain, and feet cramps are secondary to his lumbar spine disability.  Furthermore, the Board finds that the medical evidence contained in the record raises the possibility that his right buttock pain is secondary to his right hip disability.  See LCM Documents, CAPRI, 1/5/2012, p. 1.  

Pursuant to the JMR, both parties agreed that the Board erred in denying service connection for the Veteran's cervical spine, lumbar spine, right hip, right thigh and leg pain, buttock pain, and feet cramps based on the December 2015 VA examination.  More specifically, the December 2015 examiner's report is internally inconsistent with the onset dates of the Veteran's disabilities.  In this regard, when addressing the Veteran's disabilities, the examiner indicated that the claimed conditions clearly and unmistakably existed prior to service and were not aggravated beyond their natural progression by an in service event, injury, or illness.  However, he also opined that the Veteran's recent back and neck disabilities were caused by degenerative disc disease and his hip and buttock pain were caused by osteoarthritis.  Accordingly, the parties agreed, and the Court ordered a vacatur and remand to obtain an addendum medical opinion or new examination.  

The Board notes the VA examiner's opinion regarding the Veteran's disabilities clearly and unmistakably existing prior to service.  However, in this case there is no evidence that any of the Veteran's disabilities pre-existed service.  In this regard, the Veteran has not referenced any pre-existing disabilities and his service treatment records are unavailable.  Accordingly, the presumption of soundness is not rebutted in this case.  Rather, the appropriate inquiry is whether the claimed disabilities were incurred in, rather than, aggravated by service.  

After a review of the evidence, the Board finds that a new examination is warranted by a physician who has not provided an opinion in this claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a physician who has not previously provided an opinion in the matter to determine the nature and etiology of the Veteran's lumbar spine, cervical spine, right hip, right thigh and lower leg, buttock, and feet cramp disabilities.  The claims folder, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner is to identify all lumbar spine, cervical spine, right hip, right thigh and lower leg, right buttock, and feet disabilities found on examination and identified during the pendency of this claim, on or around February 2011 to the present.  The examiner should respond to the following questions:

a.  Is it at least as likely as not (probability of at least 50 percent) that any current lumbar spine disability was incurred in and/or otherwise related to the Veteran's period of active military service?

b.  Is it at least as likely as not (probability of at least 50 percent) that any current cervical spine disability was incurred in and/or otherwise related to the Veteran's period of active military service?

c.  If development in (a) establishes service connection for a lumbar spine disability, is it at least as likely as not (probability of at least 50 percent) that the Veteran's current right hip, right thigh and lower leg, buttock, and/or feet disabilities were caused by his lumbar spine disability?  If not, is it at least as likely as not (probability of at least 50 percent) that any current right hip, right thigh and lower leg, buttock, and/or feet disabilities have been aggravated (permanently worsened beyond their natural progression) as a result of his service connected lumbar spine disability?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of the Veteran's right hip, right thigh and lower leg, right buttock, and/or feet disabilities prior to aggravation?

d.  If the Veteran's right hip, right thigh and lower leg, buttock, and feet disabilities are not caused or aggravated by the Veteran's lumbar spine disability, then is it at least as likely as not (probability of at least 50 percent) that the right hip, right thigh and lower leg, right buttock, and/or feet disabilities are otherwise related to the Veteran's period of active service?

e.  With regard to the right buttock disability, if the above development establishes service connection for a right hip disability, is it at least as likely as not (probability of at least 50 percent), that the Veteran's right buttock disability was caused and/or aggravated by his right hip disability?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of the Veteran's buttock disability prior to aggravation?

The examiner must provide a comprehensive rationale for each opinion provided.  Specifically, the examiner must discuss the Veteran's statements in his hearing testimony and April 2016 written statement regarding the in-service injury and onset of his disabilities.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




